DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benvegnu (US-2008/0305729).
	Regarding claim 1, Benvegnu (US-2008/0305729) discloses a polishing-pad laminated structure comprising:
	a polishing pad (polishing layer 20) having a through-hole (hole where window 40 is located) (Fig. 4) located at a position corresponding to a position of a sensor head (light source 36 and detector 38) disposed in a polishing table (platen 16) (Fig. 1); and
	a release sheet (liner 70 and window backing piece 74) [Benvegnu; paragraphs 0031 and 0037]; covering an adhesive surface (adhesive 28) of the polishing pad, the release sheet (liner 70 and window backing piece 74) being divided into at least a first release sheet (window backing piece 74) and a second release sheet (liner 70), the first release sheet (window backing piece 74) having a surface area smaller than a surface area of the second release sheet (liner 70) (Fig. 4) (“an optional window backing piece 74 can be span the window 40”) [Benvegnu; paragraph 0031].
	Regarding claim 2, Benvegnu discloses the polishing-pad laminated structure according to claim 1, wherein the second release sheet (liner 70) has a through-hole at a same position as a position of the through-hole of the polishing pad (20) (Figure 4 shows that there is a hole in liner 70 to provide for the backing piece 74 that covers the span of the window 40, wherein the window is inserted into the through-hole of the polishing pad) (Fig. 4) [Benvegnu; paragraph 0031].

Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa (WO2004/101223A1).
	Regarding claim 4, Hirokawa (WO2004/101223A1) discloses a polishing pad positioning instrument for position a polishing pad with respect to a polishing table, comprising: a positioning structure (polishing pad piece 212) (Figs. 32, 33) configured to be removably attached to the polishing table (rotatable table 12) (Fig. 32), the positioning structure (polishing pad piece 212) including:
(i) a first positioning protrusion (mounting protrusion 214) configured to be inserted into a table hole (Fig. 32) formed in a pad support surface of the polishing table (table 12) (Fig. 32), and 
(ii) a second positioning protrusion (upper portion of piece 212 shown in Figure 32 below) fixed to the first positioning protrusion (mounting protrusion 214), the second positioning protrusion having a cross-sectional shape corresponding to a cross-sectional shape of a through-hole formed in the polishing pad (pad 16) (circular) (Fig. 31).

    PNG
    media_image1.png
    477
    623
    media_image1.png
    Greyscale

	Regarding claim 5, Hirokawa discloses the polishing-pad positioning instrument according to claim 4, wherein a length of the second positioning protrusion along a central axis of the second positioning protrusion is not less than a thickness of the polishing pad (16) (extends to the top of pad in Figure 33, but also extends below the pad and is therefore “not less than a thickness of the polishing pad”). 
	Regarding claim 6, Hirokawa discloses the polishing-pad positioning instrument according to claim 4, further comprising a support structure (enlarged portion between the upper, pad portion of piece 212, and the lower table portion of piece 212) supporting the second positioning protrusion (Fig. 33), the support structure having a bottom surface perpendicular to a central axis of the second positioning protrusion (Fig. 33).

    PNG
    media_image2.png
    476
    685
    media_image2.png
    Greyscale

	Regarding claim 7, Hirokawa discloses the polishing-pad positioning instrument according to claim 6, wherein the second positioning protrusion is supported by the support structure such that the second positioning protrusion is movable along the central axis of the second positioning protrusion (the second positioning protrusion, as part of piece 212, can be lifted vertically which is the same direction as “the central axis of the second positioning protrusion”) (Fig. 33) (“the polishing pad piece 212 can be easily attached as a cartridge to the rotatable table”) [Hirokawa; page 84, lines 2-4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benvegnu (US-2008/0305729) in view of Hamanaka (EP2204259A2).
	Regarding claim 3, Benvegnu discloses discloses the polishing-pad laminated structure according to claim 1, but fails to disclose a release assisting projection connected to an edge of the second release sheet.
	However, Hamanaka (EP2204259A2) teaches a release assisting projection (projection 10a) connected to an edge of a release sheet (release sheet 14) (Fig. 1).  Since Hamanaka teaches an improvement for removing a release sheet by including a projection which can be grasped more easily with the fingers and removed, it therefore would have been obvious to one of ordinary skill in the art to include a projection as taught by Hamanaka to the edge of the release sheet of Benvegnu in order to ease separation of the release sheet of Benvegnu (“projection 10a is gripped by the fingers while the lens pad 10 is peeled off from a lens 3 or a lens holder 20, thus facilitating the peel-off of the lens pad 10”) [Benvegnu; paragraph 0022].  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Akaboshi (JP2015213978A) and Hirokawa (WO2004/101223A1), either alone or in combination, fail to anticipate or render obvious, along with all other claim limitations, “a spring disposed between the second positioning protrusion and the support structure, the positioning structure being forced by the spring in an extending direction of the central axis of the second positioning protrusion.”  
Claims 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claim limitations, the combination of “the release sheet being divided into at least a first release sheet and a second release shit, the first release sheet having a surface area smaller than a surface area of the second release sheet:” and “a second positioning protrusion” that is “[inserted] into the through-hole of the polishing pad” as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2003/0114079, US-2007/0010169, US-2009/0124176, US-2011/0281510, and US-8,992,288 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723